Citation Nr: 0026573	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1971 to April 
1971 and from September 1974 to February 1983.  He had a 
period of active duty for training from February 1974 to July 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim of entitlement to a TDIU.

The Board notes that although the RO incorrectly determined 
that the veteran needed to submit new and material evidence 
to reopen the claim of entitlement to a TDIU, it corrected 
its mistake and adjudicated the claim on a de novo basis in 
the August 1997 statement of the case.

In a May 1999 decision, the Board granted a 30 percent rating 
for post operative left shoulder disability and a separate 10 
percent evaluation for a tender and painful left shoulder 
scar and remanded the TDIU issue to the RO for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran has reported completing two years of college.  
He states he has not worked since he was discharged from 
service in 1983.

2.  Service connection is in effect for grand mal epilepsy, 
evaluated as 40 percent disabling; postoperative left 
shoulder (major), evaluated as 30 percent disabling; scar of 
the left shoulder, evaluated as 10 percent disabling; and 
hypertension, evaluated as 10 percent disabling.  His 
combined disability evaluation has been 70 percent since 
August 22, 1995.

3.  The veteran's service-connected disabilities are not of 
sufficient severity so as to make him unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable due to his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran initially filed a claim for a TDIU in November 
1990, which was denied by the RO in a November 1990 rating 
decision.

A February 1996 VA examination report shows the veteran's 
left shoulder had no swelling, laxity or deformity.  A well-
healed surgical scar was noted on the anterior aspect of the 
left shoulder joint.  Left shoulder flexion was limited to 
120 degrees; abduction was limited to 100 degrees; external 
rotation was limited to 30 degrees; and internal rotation was 
limited to 20 degrees.  X-rays of the left shoulder were 
negative for abnormalities.  The diagnoses were chronic 
bursitis involving the left shoulder with limitation of 
motion; status post surgery of the left shoulder for 
recurrent subluxation.

A February 1996 VA hypertension examination report shows the 
veteran had blood pressure readings of 154/94 
(systolic/diastolic) sitting, 158/90 recumbent, and 156/92 
standing.  The examiner stated the heart was not enlarged and 
the apex beat was not beyond the midclavicular line.  There 
were no gallops or murmurs.  A chest x-ray showed no evidence 
of acute cardiopulmonary disease.  The diagnosis entered was 
essential hypertension.

A February 1996 VA epilepsy examination report shows the 
veteran reported he had been on medication for his epilepsy 
since 1975.  He stated in the last 12 months, he had had one 
seizure, and because he was alone, he could not state how 
long the seizure had lasted or give any other details.  The 
examiner stated the neurological examination was essentially 
within normal limits.  An electroencephalogram report 
revealed a normal record.  The diagnosis was epilepsy with 
recurrent grand mal seizures.

A December 1996 private medical record shows the veteran 
reported he had left shoulder surgery, diabetes mellitus, and 
hypertension.  His blood pressure was 140/110, and the 
examiner stated there was an intermittent fourth heart sound, 
but no murmurs or other extra heart sounds.  The examiner 
stated the veteran denied any shortness of breath or other 
cardiorespiratory symptoms.  He stated the veteran's heart 
was not enlarged.  The veteran reported aching and discomfort 
in his left shoulder and limited range of motion.  The 
examiner stated the veteran could externally rotate his left 
shoulder to about 10 degrees.

The assessments were seizure disorder under good control, 
diabetes mellitus with early retinopathy by history and poor 
control by history, hypertension under uncertain control, and 
residuals of left rotator cuff surgery and surgery for 
repeated dislocation of his left arm with limited range of 
motion.

An April 1998 VA examination report shows the examiner 
indicated that the claims file had been reviewed.  By 
history, it was noted that the veteran had undergone a 
surgical procedure during service which had lessened the 
shoulder instability; however, the veteran complained of 
significant stiffness and pain.  He stated the pain worsened 
with any motion overhead, as well as with lifting of heavy 
objects.  It was noted that the veteran was left-hand 
dominant.  

Physical examination revealed a well-healed deltopectoral 
incision scar, which was nontender and freely mobile.  
Forward flexion of the left shoulder was to 95 degrees; 
abduction was to 30 degrees; internal rotation was to 80 
degrees.  The examiner stated the veteran had good deltoid 
and rotator cuff strength.  The left shoulder was 
neurovascularly intact.  An x-ray of the left shoulder 
demonstrated slight degenerative changes and a band of 
calcification.  The impression was status post left shoulder 
injury with surgical stabilization, now with pain and 
stiffness.  The examiner opined that the veteran had limited 
range of motion making overhead activities as well as lifting 
objects difficult for him.  

VA outpatient treatment records dated in 1997 and 1998 show 
the veteran was diagnosed with type 2 diabetes mellitus with 
neuropathy and retinopathy.  Diagnoses of hypertension and 
seizure disorder were entered as well.

A September 1997 private medical record related to the 
veteran's Social Security Administration disability benefits 
shows the private physician was posed a question regarding 
the veteran's physical state.  The question posed was whether 
records from the VA medical center needed to be obtained to 
make a determination of whether medical improvement was 
shown.  The person noted the veteran's last seizure had been 
five years prior, his diabetes mellitus was controlled, and 
his blood pressure was uncontrolled (the person noted the 
veteran was not consistent in taking his blood pressure 
medication).  The person stated the veteran had undergone eye 
surgery and asked if additional testing was needed.

The private physician stated he felt the veteran had 
improved, but he noted medical records from the eye surgery 
should be obtained.  The private physician stated the veteran 
had reported his eye had improved since therapy.  He noted 
the veteran's lack of cooperation regarding his hypertension 
and diabetes mellitus played a big factor.

A May 1998 record from Social Security Administration shows 
the veteran's physical impairments were seizures, diabetes 
mellitus, hypertension, vision, obesity, and [illegible].  

An August 1999 VA examination report shows the examiner 
stated that the claims file was available for review.  The 
veteran's pain of the left shoulder was noted to be 5/6 out 
of 10/10.  The pain was described as sharp.  Pain was usually 
absent most of the time, but returned with any activity.  As 
a result, the veteran limited his lifting and most of his 
activities of daily living.  The veteran reported that he 
could finish most activities, but that it was difficult for 
him.  

On physical examination, left shoulder elevation was to 120 
degrees; abduction was to 165 degrees; and both were 
considered to be within normal limits.  External rotation was 
to 20 degrees; internal rotation was to the veteran's back 
pocket; and both motions were less than normal.  All motor 
and muscle strength was 3/5, and the examiner noted that this 
was less than normal.  The examiner pointed out that the 
veteran also had a 10-centimeter hyperesthetic scar over his 
deltopectoral interval on the left shoulder and that it was 
somewhat disfiguring, without keloid.  There was no shoulder 
instability.  Some acromioclavicular tenderness was 
demonstrated with palpation.  There was some tenderness to 
cross arm adduction.  There was also excess fatigability.  
The veteran did not appear to have weak movement in the left 
upper extremity, nor was there incoordination.  

The examiner's opinion was that the veteran's being left hand 
dominant would cause a fair amount of problems.  The veteran 
did have pain manifested with movement of the shoulder, and 
there was definitely adequate amount of pathology to 
corroborate the suggested complaints.  

An October 1999 notice from the Social Security 
Administration shows the veteran alleged he warranted 
disability benefits due to diabetes mellitus, seizures, 
uncontrolled hypertension, and history of left shoulder 
surgery.  The Administrative Law Judge (ALJ) determined the 
veteran had five severe impairments of hypertension, seizure 
disorder, obesity, diabetes mellitus with some diabetic 
retinopathy and neuropathy, and residuals of a left rotator 
cuff surgery.  The ALJ stated the veteran's impairments, 
particularly, the seizure disorder, precluded him from work 
requiring exposure to unprotected heights or operation of 
dangerous machinery or motor vehicles.  Therefore, he 
concluded that the veteran was found to be disabled since 
1987.

A March 2000 VA examination report shows the examiner stated 
he had an opportunity to review the claims file.  He noted 
the veteran was service connected for a left shoulder 
disability, hypertension, and epilepsy.  The veteran stated 
he had injured his left shoulder in basic training and had 
undergone surgery two times.  He complained of occasional 
pain in the left shoulder.  The examiner noted the veteran 
walked with a cane and that he carried the cane in his left 
hand.  He stated the veteran manipulated the cane without any 
difficulty.

The veteran stated he was on medication for his hypertension 
and denied having a stroke, myocardial infarction, or other 
sequela from his elevated blood pressure.  As to his 
seizures, he stated he had petit mal seizures about once a 
month and had had a grand mal seizure approximately one year 
prior.  

Physical examination revealed blood pressure to be 188/101.  
The heart had a normal S1 and S2.  S3 and S4 were not heard.  
Point of maximal impulse was not felt.  The examiner stated 
the veteran had crepitus of the left shoulder with passive 
motion and that full range of motion appeared present.  
Neurologic examination was nonfocal.  The examiner entered 
impressions of seizure disorder, hypertension, and 
postoperative left shoulder pain.

The examiner stated he knew this examination was to determine 
the veteran's employability.  He stated while the veteran had 
medical problems, he did not find him unable to seek gainful 
employment.  He noted the veteran functioned well while in 
service with his epilepsy.  The examiner stated that although 
the veteran's blood pressure could be better monitored, he 
did not find him unemployable based upon his examination.

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

If a veteran has not met the percentage requirements set out 
in 38 C.F.R. § 4.16(a), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of 38 
C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service-
connected disabilities but who do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1)(1999).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or nonservice-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's claim for a TDIU is a request for 
increased compensation, and the veteran's claim is considered 
to be well grounded.

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  The veteran has 
been afforded a comprehensive VA examination by an examiner 
with access to his history and the claims file.  The record 
also reflects that the RO has obtained records from VA 
identified by the veteran and records from the Social 
Security Administration.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The Board notes that service connection is in effect for 
grand mal epilepsy, evaluated as 40 percent disabling; 
postoperative left shoulder (major), evaluated as 30 percent 
disabling; scar of the left shoulder, evaluated as 10 percent 
disabling; and hypertension, evaluated as 10 percent 
disabling.  His combined disability evaluation has been 
70 percent since August 22, 1995.  Therefore, the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) have been met.  
What remains to be determined in this case is whether the 
veteran's service-connected disabilities render him 
unemployable without regard to advancing age or the effects 
of nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

The veteran has indicated he has had two years of college and 
that he last worked when he was in service.  He has stated he 
has experience working in food service, as a custodian, and 
as a store clerk.

Upon review of the above-reported evidence of record, the 
Board concludes that the pathologies attributable to the 
veteran's service-connected disabilities do not prevent him 
from securing or following a substantial gainful occupation.  
The reasons follow.

The veteran was afforded a VA examination in March 2000, in 
which the examiner reviewed the veteran's file, conducted a 
physical examination of the veteran and recorded the 
pertinent history.  After such review, the examiner concluded 
that the veteran was not unemployable based upon his 
examination of the veteran.  He recommended the veteran seek 
assistance with Vocational Rehabilitation as far as finding 
other occupations he could do.  This medical opinion is of 
high probative value, as the examiner is a medical 
professional, and he made this determination based upon 
review of the claims file and examination of the veteran.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board notes that there is no evidence in the claims file 
refuting the examiner's determination made in the March 2000 
examination report.  The Board notes that only independent 
medical evidence may be considered to support the Board's 
findings, as it is not free to substitute its own judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board is aware that the veteran is in receipt of Social 
Security Administration disability benefits based upon 
disabilities, which include the veteran's service-connected 
disabilities of a seizure disorder, hypertension, and the 
left shoulder disorder.  However, the Social Security 
Administration included obesity and diabetes mellitus as part 
of the veteran's impairments which caused him to be 
unemployable.  Since it is clear that the finding that the 
veteran warranted Social Security Administration disability 
benefits includes disabilities for which the veteran is not 
service connected, this conclusion is of far lower probative 
value than that of the VA examiner in 2000, who focused 
solely on the effects of service-connected disabilities.  

Therefore, the competent and probative evidence in this case 
is clear.  In sum, the greater weight of the available 
competent evidence shows the veteran is able to secure or 
follow a substantially gainful occupation as a result of the 
service-connected disabilities of grand mal epilepsy, 
postoperative left shoulder (major), a scar of the left 
shoulder, and hypertension.  That is, the evidence is not in 
equipoise.

The Board notes that the veteran's representative has 
asserted the case should be remanded.  He states the veteran 
was afforded a VA examination to determine his employability 
status in compliance with the Board's February 2000 remand.  
However, he notes the Social Security Administration 
disability records were received subsequent to the VA 
examination, and thus the examiner did not have the benefit 
of reviewing the Social Security Administration disability 
records.  The veteran's representative stated that a Stegall 
remand was in order, as the RO did not comply with the 
Board's February 2000 remand.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (Where remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The Board disagrees with the veteran's representative's 
assertion that a remand is necessary.  Although the VA 
examiner did not have the opportunity to review the veteran's 
Social Security Administration disability records, the Board 
does not find that such somehow invalidates or diminishes his 
determination that the veteran was not unemployable due to 
his service-connected disabilities.  At the time of the March 
2000 examination, the examiner was able to review the claims 
file as it stood at that time.  More importantly, he had the 
opportunity to physically examine the veteran to see the 
extent and severity of this service-connected disabilities.  
The medical findings were made in March 2000, which is more 
recent than any of the Social Security Administration medical 
records that have been associated with the claims file.

Therefore, the Board finds that a remand for the examiner to 
review additional records that predate his physical 
examination of the veteran would serve no benefit to either 
VA or the veteran, as the examiner had adequate evidence upon 
which to base his determination.

In each case the Board must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) citing Gilbert, 1 Vet. 
App. at 54.

For the reasons and bases stated above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim as to the issue of entitlement to TDIU benefits.  The 
benefit sought on appeal is accordingly denied.



ORDER

Entitlement to a TDIU is denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals




 

